Title: Adams’ Minutes of Trowbridge’s and Oliver’s Charges to the Jury: 29 October 1770
From: Adams, John
To: 


       
        Judge Trowbridge.
       
       1. H.H.P.C. 442. 8 Soldiers. 7 Guns fired. 5 Persons killed. Query whether it must not be proved which Soldier killed which of the deceased.
       
       J. Trowbridge.
       Foster 256. 257. Province of Judge and Jury.
       2. Ld. Ray. Onebys Case. If you believe &c. &c.
       I hope and believe there was not such occasion to send the Troops here as was pretended. But the Question is whether the King has not Authority.
       Stat. C 2. 12. C. 2d. Command of all Forces by Sea and Land, is and ever was in his Majesty. It is the K’s duty to watch when any Invasion is intended. And this Authority extends to all the Dominions as well as Realms. Not to be kept up, a standing Army without express order of Parliament. Mutiny Act annual.
       Next Q. whether the commanding officer of the Troops here appointed a Sentry at the Custom house. Next whether the Centinel was assaulted and insulted. No concerted Plan on Either side, but bickerings, &c. and any little Spark would in kindle a great fire—and 5 lives sacrificed to a Squabble between the Sentry and Piemont’s Barbers Boy. A sawcy Speech in the Boy. The Sentry no Right to strike him. The Credit of the Witnesses is entirely with you. Next whether assistance was call’d for by the Centinel. Garrick, Crookshanks, Langford and Lee, say he did. Hill, Jackson, and Davis say the Guard were call’d. If you find that he went to protect the Sentry, it is plain in my Mind, it was a lawful assembly. If they were not assaulted, as soon as they turned their Arms against the Inhabitants, they were an unlawfull assembly. Witnesses say they were assaulted are &c. Thus in MS. By whom? were they assaulted? By Boys only or by Men? Next Q. whether the People assembled round the sentry or Party, were a lawfull Assembly. If unlawfull, all present, aiding, abeting or incouraging were principals. Any Act done by one, is chargeable upon all.
       Judge Trowbridge. Next whether the firing could be justified, by any Thing that was done by any one of this unlawfull Assembly. An assault lifting up a Hand in Anger, throwing a Bottle a material Difference between Justifiable or excusable, and extenuate it to Manslaughter. Next, whether Prisoner was aiding and abetting this Firing, 1st whether he orderd to load, or to fire. Next whether he had a Right to order them to load. Cunningham says orderd ’em to load, the same Man that led the Party down. Wyat says so too. It seems to be agreed on all Hands the Corporal led the Party down. Edwards contrary. Knox and Archibald say the Corporal that led em down, And orderd them to prime and load. If it remains only doubtful in your Minds whether he did order the loading or not, you cant charge him with doing it. If he did it, whether he had a Right. If the People were gathering, and insulting and assaulting him and his Party he might put himself in the best Posture of Defence. Next Q. whether he gave the orders to Fire? Settle the Place where the Man was who gave the orders, and the Place where Captain Preston was. Was he before or behind his Men. Before say Bliss, Palmes &c. Murray, Prince, Waddel, Whitehouse and many others. Behind, Wyat, Godard, Fosdick and Lee. Wyat was behind. Palmes says he had his Hand upon his shoulder. Was the order to fire before the first Gun or after. Before, Wyat, Palmes, Langford &c. After, Cox, Bliss, Cornwall, these say they heard the Captn. say “dont fire.” Next whether Captain Preston acknowledged that he did order them to fire—Pierce, Belknap, and Mason.
       Cities of Refuge were appointed for those who killed a Man unaware for he hated him not aforetime and a Man might kill a Thief who attempted to break his House in the Night. Whoso sheddeth Mans Blood, by Man shall his Blood be shed, is a general Rule, many Exceptions to it.
       Cooks Case.  Cro.  An Officer had a Ca. Sa. He lay in wait in the stable. In the Morning he tryd to get into the Windows and Door, and the Man takes his Gun, and shoots the officer, thro the Body.
       Keiling. Mawgridges Case. Where one Man catches another by the Nose and fillips him in the forhead, it is only Manslaughter. Mawgridges Case, adjudged and reported by Holt.
       I shall take it for granted that these snow Balls, Sticks, Oyster shells and Blows struck on the Guns and aimed at them. If you are Satisfyed that the sentinel was insulted and assaulted, and that Captain Preston and his Party went to assist them, it was doubtless excusable Homicide, if not justifiable. Self Defense a Law of Nature, what every one of us have a Right to, and may stand in need of.
       J. Oliver. There has been a great deal done to prejudice the People against the Prisoner a copper Plate Print, in which this Court has been insulted and call’d a venal Court, if this Prisoner was not condemned. I my self was last Term insulted for giving my opinion in a Point of Law. 15 of the Prisoner’s Witnesses mention the snow Balls, Ice, Clubbs, &c.
       Q. Whether the Sentry was obliged to retreat from his Post. My opinion is, that the Party, attacked in that violent manner they were not obliged to retreat at all.
      